Case 2:20-cv-07959-ODW-RAO Document 26 Filed 11/23/20 Page 1 of 2 Page ID #:387




 1                                                                                O
 2
 3
 4
 5
 6
 7
 8                     United States District Court
 9                     Central District of California
10
11   HECTOR PORTALUPPI, et al,               Case № 2:20-cv-07959-ODW-RAO
12                    Plaintiffs,
13         v.                                ORDER DENYING MOTION TO
     FORTIFI FINANCIAL, INC. (f/k/a          DISMISS [16] AND MOTION TO
14
     ENERGY EFFICIENT EQUITY, INC.)          STRIKE [17] AS MOOT
15
     and the COUNTY OF LOS ANGELES,
16
                      Defendants.
17
18
     ///
19
     ///
20
     ///
21
     ///
22
     ///
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28
     ///
Case 2:20-cv-07959-ODW-RAO Document 26 Filed 11/23/20 Page 2 of 2 Page ID #:388




 1         Defendants FortiFi Financial, Inc. (f/k/a Energy Efficient Equity, Inc.) and the
 2   County of Los Angeles (collectively, “Defendants”) served Plaintiffs Hector
 3   Portaluppi and Carmen Portaluppi with a Federal Rule of Civil Procedure (“Rule)
 4   12(b)(6) motion to dismiss and Rule 12(f) motion to strike in this case on October 30,
 5   2020. (ECF Nos. 16–17.) On November 20, 2020, Plaintiffs filed a First Amended
 6   Complaint, twenty-one days after Defendants filed their responsive pleading.
 7   (ECF No. 25.) Federal Rule of Civil Procedure 15(a)(1) allows Plaintiffs to file an
 8   amended complaint once as a matter of course within twenty-one days of service with
 9   a Rule 12(b) motion. Therefore, Plaintiffs’ amended complaint was proper. As the
10   pending motion to dismiss was based on a complaint that is no longer operative, the
11   motion is DENIED as MOOT. See Ramirez v. Cty. of San Bernardino, 806 F.3d
12   1002, 1008 (9th Cir. 2015).
13
14         IT IS SO ORDERED.
15         November 23, 2020
16
17                                 ____________________________________
18                                          OTIS D. WRIGHT, II
                                    UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28




                                               2
